Exhibit 10.1

 

[image_002.jpg]

 

Corporate Guaranty

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and as an inducement to Cynergy Data, LLC (“Cynergy”) to
release certain ISO reserves held under that certain Executive Partner Card
Processing Agreement, between Cynergy and Unified Payments, LLC (“ISO”), dated
December 21, 2012, as amended (hereinafter, the “Agreement”), the undersigned,
Net Element, Inc. (the "Guarantor"), unconditionally guarantees to Cynergy the
full and prompt payment of each and every present and future liability, debt and
obligation of ISO under the Agreement (“Agreement”), or any other agreement
between ISO and Cynergy, as at any time amended, supplemented, renewed or
modified (the “Guaranteed Obligations”).

 

The Guarantor hereby waives: notice of acceptance of this Guaranty; notice of
the creation of any Guaranteed Obligation to which it may apply, and waives
presentment, demand of payment, protest, notice of dishonor or nonpayment of any
such liability, suit or taking of other action by Cynergy; notice of any adverse
change in Client’s financial condition or of any other fact which might increase
Guarantor’s risk; any and all rights Guarantor has or may have under O.C.G.A. §
10-7-24, et. seq.; and any right Guarantor may have, by statute or otherwise, to
require Cynergy to institute suit against Client after notice or demand from
Guarantor or to seek recourse first against Client or otherwise, or to realize
upon any security for the Guaranteed Obligations, as a condition to enforcing
Guarantor’s liability and obligations hereunder.

 

Cynergy may at any time and from time to time, upon written notice to the
Guarantor, , without impairing or releasing the obligations of Guarantor
hereunder: (i) change the manner, place or terms of the payment of, and/or
change or extend the time of payment of, the Guaranteed Obligations or any
interest payable thereon, and the guaranty herein made shall apply to the
Guaranteed Obligations as so changed or extended; (ii) exercise or refrain from
exercising any rights against Client or others or otherwise act or refrain from
acting; (iii) consent to or waive any breach of, or any act, omission or default
under, the Agreement, or otherwise amend, modify, renew or supplement the
Agreement; and (iv) release, impair or waive the benefits of any security for
any of the Guaranteed Obligations or any other party liable thereon.

 

The obligations of Guarantor under this Guaranty are absolute and unconditional
and shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation: (i) any
action or inaction by Cynergy as contemplated in the preceding paragraph; or
(ii) any invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations. This Guaranty is a primary obligation of the Guarantor.
Cynergy shall not have any obligation whatsoever to seek payment from Client
under this Guaranty. This Guaranty shall be in addition to any other present or
future guaranty or other security for the payment, performance and satisfaction
of the Guaranteed Obligations, shall not be prejudiced or unenforceable by the
invalidity of any such other guaranty or security, and is not conditioned upon
or subject to the execution by any other Person or this Guaranty or any other
guaranty or suretyship agreement.

 



 

 

 

If Client should fail to pay any of the Guaranteed Obligations on the due date
thereof (whether due on demand, at stated maturity, upon acceleration or
otherwise) or any other Event of Default (as such term is defined in the
Agreement or any applicable agreement) shall occur or exist, or if Client should
dissolve or become insolvent, or if Guarantor should die, or if a petition for
an order for relief with respect to Client should be filed by or against Client
under any chapter of the Bankruptcy Code (as such term is defined in the
Agreement), or if a receiver, trustee or conservator should be appointed for
Client or Guarantor or any of Client’s or Guarantor’s property, or if Client
should default in the observance or performance of any covenant or agreement
with Cynergy and such default shall not be cured within the cure period set
forth in such agreement as mutually agreed upon in writing by Client and
Cynergy, then, in any such event, and whether or not the Guaranteed Obligations
are then due and payable or the maturity thereof has been accelerated or demand
for payment from or performance by Client has been made, Cynergy may upon 7 days
written notice to Guarantor make any or all of the Guaranteed Obligations
immediately due and payable hereunder as to Guarantor, and Cynergy shall be
entitled to enforce the Guaranteed Obligations of Guarantor hereunder. Nothing
herein shall be construed to authorize Cynergy to charge or to collect from
Guarantor interest that has not yet accrued, is unearned or subject to rebate or
is otherwise not entitled to be collected by Cynergy under applicable law.

 

Guarantor consents and agrees that, upon written notice to or by Guarantor and
without affecting or impairing the liability or obligations of Guarantor
hereunder, Cynergy may: compromise or settle, extend the period of duration or
the time for the payment or discharge or performance of any of the Guaranteed
Obligations; refuse to enforce or release all or any parties to any or all of
the Guaranteed Obligations; increase, decrease or otherwise alter the rate of
interest payable with respect to the principal amount owing under the Agreement
or any applicable agreement or grant other indulgences to Client in respect
thereof; amend or modify in any manner, or terminate or release, any documents
or agreements evidencing, securing or otherwise relating to the Guarantee
Obligations (other than this Guaranty); release, surrender, exchange, modify or
impair any and all collateral, deposits or other property at any time securing
any of the Guaranteed Obligations or on which Cynergy at any time may have a
lien; extend the time of payment of any collateral consisting of accounts,
notes, chattel paper or other rights to the payment of money; refuse to enforce
its rights, or make any compromise or settlement or agreement therefor, in
respect of any and all of such collateral, deposits and property, or with any
party to the Indebtedness, or with any other Person (as such term is defined in
the Agreement or any applicable agreement) whatsoever; release or substitute any
one or more of the endorsers or guarantors of the Guaranteed Obligations,
whether parties to this instrument or not; or exchange, enforce, waive or
release any security for any guaranty of the Guaranteed Obligations.

 

Guarantor consents and agrees, that Cynergy shall be under no obligation to
marshall any assets in favor of Guarantor or in payment of any or all of the
Guaranteed Obligations. Guarantor further agrees that, if and to the extent
Cynergy receive any payment on account of any of the Guaranteed Obligations
(whether from Client, Guarantor or a third party obligor or from the sale or
other disposition of any collateral) and such payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, then the
part of the Guaranteed Obligations intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made. The
foregoing provisions of this paragraph shall survive the termination or
revocation of this Guaranty.

 



 

 

 

This Guaranty is a continuing one and all liabilities to which it applies or may
apply under the terms hereof shall be conclusively presumed to have been created
in reliance thereon. No failure or delay on the part of Cynergy in exercising
any right, power or privilege hereunder and no course of dealing between the
Guarantor, Cynergy or Client shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights, powers and remedies herein expressly provided are
cumulative and not exclusive of any rights, powers or remedies which Cynergy
would otherwise have: No notice to or demand on the Guarantor in any case shall
entitle the Guarantor to any other further notice or demand in a similar or
other circumstances or constitute a waiver of the rights of Cynergy to any other
or further action in any circumstances without notice or demand

 

This Guaranty may not be terminated by Guarantor and shall terminate upon the
full payment and satisfaction of all of the Guaranteed Obligations.

 

This Guaranty shall be binding upon the Guarantor and its successors and assigns
and inure to the benefit of Cynergy and its successors and assigns.

 

This Guaranty constitutes the entire agreement between the parties hereto with
respect to the matters specifically addressed herein and supersedes any prior
guaranty between the parties regarding such matters. This Guaranty shall not be
modified or altered except by a written instrument executed by Guarantor and
Cynergy.

 

This Guaranty shall be governed by the laws of the state of Georgia (exclusive
of the choice of law rules thereof). Guarantor hereby consents to the
jurisdiction of the state and federal courts in the state of Georgia in any
dispute arising from or in connection with this Guaranty. Guarantor further
agrees that service of process may be made, in addition to any other method
permitted by law, by certified mail, return receipt requested.

 

THE GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
GUARANTOR, CLIENT OR CYNERGY. THIS PROVISION IS A MATERIAL INDUCEMENT TO CYNERGY
TO ENTER IN THE AGREEMENT.

 



 

 

 

In the event that Guarantor shall have any right under applicable law to
terminate or revoke this Guaranty, which right cannot be waived by Guarantor,
Guarantor agrees that such termination or revocation shall not be effective
until a written notice of such termination or revocation, specifically referring
to this Guaranty and signed by Guarantor, is actually received by an officer of
Cynergy who is familiar with Client’s account with Cynergy and this Guaranty;
but any such termination or revocation shall not affect the right and power of
Cynergy to enforce rights arising, incurred or contracted for prior to Cynergy’
receipt of such written notice of termination or revocation.

 

UNTIL EACH OF THE GUARANTEED OBLIGATIONS HAS BEEN SATISFIED IN FULL, GUARANTOR
SHALL HAVE NO CLAIM, RIGHT OR REMEDY (WHETHER OR NOT ARISING IN EQUITY, BY
CONTRACT OR APPLICABLE LAW) AGAINST CLIENT OR ANY OTHER PERSON BY REASON OF
GUARANTOR’S PAYMENT OR OTHER PERFORMANCE HEREUNDER. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, GUARANTOR HEREBY WAIVES AND RENOUNCES ANY AND ALL
LEGAL OR EQUITABLE RIGHTS OR CLAIMS THAT GUARANTOR MAY HAVE TO REIMBURSEMENT,
SUBROGATION, INDEMNITY AND EXONERATION AND AGREES THAT GUARANTOR SHALL HAVE NO
RECOURSE TO ANY ASSETS OR PROPERTY OF CLIENT (INCLUDING ANY ASSETS SECURING ANY
OF THE GUARANTEED OBLIGATIONS) AND NO RIGHT OF RECOURSE AGAINST OR CONTRIBUTION
FROM ANY OTHER PERSON IN ANY WAY DIRECTLY OR CONTINGENTLY LIABLE FOR ANY OF THE
INDEBTEDNESS, WHETHER ANY OF SUCH RIGHTS ARISE UNDER CONTRACT, IN EQUITY OR
UNDER APPLICABLE LAW.

 

If any provision of this Guaranty shall be held to be invalid or unenforceable
in whole or in part, then the invalidity or unenforceability of such provision
shall not by held to invalidate any other provision contained herein and all
such other provisions shall remain in full force and effect.

 

Guarantor agrees to pay all expenses incurred by Cynergy in connection with
enforcement of Cynergy’ rights under this Guaranty, including, but not limited
to, court costs, collection charges and reasonable attorneys’ fees and
disbursements.

 

Date: March 23, 2017

 



Witness: __________________________   Guarantor: NET ELEMENT, INC.          
Print Name: ________________________           /s/ Oleg
Firer                                         Address:
__________________________   By: Oleg Firer   __________________________________
  Title: CEO  

 

 

 



 

